Case: 2:20-mj-00008-CMV Doc #: 1 Filed: 01/08/20 Page: 1 of 3 PAGEID #: 1

AO 91 (Rev. 08/09) Criminal Complaint AUSA Norris

 

UNITED STATES DISTRICT COURT

for the

Southern District of Ohio

United States of America
Vv

MARTIN ANTONIO PAREDES-ZAMORANO
aka WILFREDO DJ. VEGA

Case No. ge [0 ny - O8

Defendant(s)

CRIMINAL COMPLAINT

[, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of December 16, 2019 in the county of Franklin in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1326(a) & (b)(2) Being an alien, that is, a citizen of Mexico and not a citizen of the United

States, who was ordered deported and removed from the United States on or
about May 20, 2014, following a conviction of 18 U.S.C. § 922(g)(5)(A) and
924(a)(2), Illegal Alien in Possession of Firearm, an Aggravated Felony, in the
U.S. District Court for the District of Wyoming, was found on December 16,
2019 in Columbus, Ohio, without, prior to his re-entry and at a place outside
the United States, obtaining the consent of the Attorney General or the
Secretary of the Department of Homeland Security to re-apply for admission
to the United States, in violation of section 8 U.S.C. § 1326(a) & (b)(2).

This criminal complaint is based on these facts:

See attached affidavit, which is fully incorporated herein.

@ Continued on the attached sheet.

 

Sworn to before me and signed in my presence.

Date: (- r~ 2 Qi Le 22>

Judge's signature

City and state: of Columbus, Ohio Chelsey M. Vascura, U.S. Magistrate Judge

Printed name and title
Case: 2:20-mj-00008-CMV Doc #: 1 Filed: 01/08/20 Page: 2 of 3 PAGEID #: 2

IN THE MATTER OF THE CRIMINAL
COMPLAINT OF:

MARTIN ANTONIO PAREDES-ZAMORANO
aka WILFREDO D.J. VEGA

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

Case No.

A a a a a

 

AFFIDAVIT OF BRYAN C. HAWKINS
IN SUPPORT OF CRIMINAL COMPLAINT

I, United States (U.S.) Immigration and Customs Enforcement (ICE) Deportation
Officer, Bryan C. Hawkins, being first duly sworn, depose, and state as follows:

1.

I am a Deportation Officer with the U.S. Immigration and Customs Enforcement
(ICE), and I have been so employed for more than seven years. I am assigned to
the Office of Enforcement and Removals located in Columbus, Ohio. I have
investigated both criminal and administrative matters involving aliens in the
United States. I have successfully completed the Basic Immigration Officer
Course at the Federal Law Enforcement Training Center (FLETC) located in
Glynco, Georgia.

While investigating Martin Antonio PAREDES-Zamorano, I have learned the
following facts, as detailed herein.

. Martin Antonio PAREDES-Zamorano is a citizen of Mexico and is not a citizen

of the United States.

On or about November 4, 2013, PAREDES-Zamorano was convicted of violating
18 U.S.C. § 922(g)(5)(A) and 924(a)(2), Illegal Alien in Possession of Firearm, in

‘the United States District Court for the District of Wyoming. For this conviction,

PAREDES-Zamorano was sentenced to ten months’ imprisonment in the custody
of the United States Bureau of Prisons.

On or about April 18, 2014, PAREDES-Zamorano was ordered removed to
Mexico by the Deciding Service Officer in Big Spring, Texas, pursuant to Section
238(b) of the Immigration and Nationality Act.

On or about April 22, 2014, ICE arrested Martin Antonio PAREDES-Zamorano
at the Dalby Correctional Facility in Post, Texas, after completion of his criminal
sentence. ICE served PAREDES-Zamorano Form I-851A, Final Administrative
Removal Order.
Case: 2:20-mj-00008-CMV Doc #: 1 Filed: 01/08/20 Page: 3 of 3 PAGEID #: 3

7. On or about May 20, 2014, PAREDES-Zamorano was physically removed,
pursuant to the Deciding Service Officer’s removal order, from the United States
via Del Rio, Texas. On or about that date, PAREDES-Zamorano surrendered his
fingerprint and photo for Immigration Form 1-205 (Warrant of
Removal/Deportation), which he signed. PAREDES-Zamorano’s departure was
witnessed and Form I-205 was signed by an Immigration Officer.

8. On or about December 16, 2019, the Ohio State Highway Patrol (OSHP) arrested
PAREDES-Zamorano in Columbus, Ohio and submitted his fingerprints to the
Law Enforcement Support Center (LESC) in Williston, Vermont. The LESC
queried PAREDES-Zamorano’s fingerprints in immigration databases and
confirmed PAREDES-Zamorano’s identity as well as his inadmissibility to the
United States. The LESC then returned an electronic notification to ICE
Columbus, Ohio, notifying ICE Columbus that PAREDES-Zamorano is residing
in the United States without lawful status and that PAREDES-Zamorano has not
been granted permission from the Attorney General of the United States or the
Secretary of the United States Department of Homeland Security to reenter the
United States.

The above facts establish probable cause that Martin Antonio PAREDES-Zamorano
committed a violation of 8 U.S.C. §§ 1326(a) and (b)(2) because he is an alien who: (1)
subsequent to sustaining a conviction for the commission of an aggravated felony offense
has been denied admission, excluded, deported, or removed, or has departed the United
States while an order of exclusion, deportation, or removal is outstanding; (2) thereafter
entered, attempted to enter, or at any time was found in the United States; and (3) did not
have consent from the Attorney General or the Secretary for the United States
Department of Homeland Security to reapply for admission to the United States prior to
either his re-embarkation at a place outside the United States or his application for

admission from a foreign contiguous territory.

“Hstn C. Hawkins
Deportation Officer
Immigration and Customs Enforcement

Sworn before me and subscribed in my presence on
this 3 day of January 2020.

LP Ni nS
Hon. Chelsey M. Vascura
United States Magistrate Judge
